DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species A(i), B(i) and C(ii) in the reply filed on April 21, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden to search all the species because a comprehensive search regarding one species would include the same fields of search for the other species.  This is not found persuasive because the species do not require the same field of search. For example, a damage path formed by defects line would require searching in C03B 33/0222 and a damage path formed by mechanical scoring would require searching in C03B 33/027, which are two different classes. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowden et al. (WO 2017/192835). Bowden discloses a method of separating a transparent mother sheet ([0004]), the method comprising contacting a first surface of the transparent mother sheet with an open ended pressure assembly comprising a pressure vessel shell, thereby forming a shell cavity 110 defined by the first surface of the transparent mother sheet and the pressure vessel shell ([0016]-[0018]), wherein the transparent mother sheet comprises a damage path ([0005]-[0006], [0084]). Bowden further teaches removing gas from the shell cavity through a fluid removal outlet 104 extending through the pressure vessel shell to reduce a cavity pressure in the shell cavity, thereby applying stress to the damage path to separate a portion of the transparent mother sheet along the damage path ([00131], [00148], figure 12).
Regarding claim 2, Bowden discloses the damage path is a closed damage path ([0021], figures 1, 6, 8 , 13).
Regarding claim 5, Bowden teaches the pressure vessel comprises an outer surface (i.e. 108), an inner surface (i.e. near 110), and an end surface (i.e.106). Bowden also teaches the fluid removal outlet extend from the outer surface to the inner surface (figures 10-12, [00130]).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heichert (1,920,641). Heichert teaches a method for separating a glass sheet (p. 1 lines 1-14), the method comprising contacting a surface of the glass sheet with an open ended pressure assembly comprising a pressure vessel shell, thereby forming a shell cavity defined by the surface of the glass sheet and the pressure vessel shell, wherein the glass sheet comprises a damage path (score line), and removing gas from the shell cavity through a fluid removal outlet extending through the pressure vessel shell to reduce a cavity pressure in the shell cavity, thereby applying stress to the damage path to separate a portion of the glass sheet along a scored line (p. 1 lines 53-59, figures 1, 3-5).  
Regarding claim 4, Heichert teaches reducing the cavity pressure in the shell cavity flexes the glass sheet, which would naturally apply multi-axial stress to the damage path (p. 1 lines 53-583).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (WO 2017/192835) as applied to claim 1 above, and further in view of Henn et al. (5,143,196). Bowden doesn’t specify a perimeter seal on the end of the pressure vessel shell. Henn teaches contacting a surface of a glass sheet with an open ended pressure assembly comprising a pressure vessel shell, thereby forming a shell cavity, and removing gas from the shell cavity to reduce a cavity pressure in the shell cavity (col. 4 lines 3-7). Henn further teaches the open ended pressure assembly further comprises a perimeter seal (50 and 54) coupled to an end surface of the pressure vessel shell. Henn teaches the seal assist in ensuring a negative pressure in the shell cavity (col. 5 lines 25-36, 53-57).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar seal on the end of the pressure vessel shell so as to provide for an airtight seal around the openings and ensure a negative pressure in the shell cavity. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (WO 2017/192835) as applied to claim 1 above, and further in view of Becker et al. (WO 2018/200454).Bowden doesn’t specify a damage path that circumscribes the pressure vessel shell. Like Bowden, Becker teaches a method for separating a transparent glass sheet ([0069]) comprising producing a damage path defining a contour line in the sheet and applying a pressure around the damage path so as to separate a glass portion along the contour line ([0065],[0068]). Becker further teaches applying a pressure such as a reduced pressure from a pressure vessel shell to help separate the glass portion. As can be seen in figures 12A-B, the surface of the glass sheet is contacted with the open ended pressure assembly and the damage path circumscribes the pressure vessel shell ([0150]-[0153]).  Thus, when the portion of the glass is being removed by lifting up and away from the glass sheet, the damage path circumscribes the pressure vessel shell. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alternative arrangement of a pressure vessel shell that sucks the glass portion up and away from the glass sheet as an alternative means for separating glass portions from as mother glass sheet, as Becker teaches predictable success for separating glass portions without damage to the cut surfaces ([0090]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (WO 2017/192835) as applied to claim 1 above, and further in view of Comstock, II et al. (2018/0062342). Bowden teaches forming the damage path in the sheet while supported in the support substrate in figure 5 ([00130]-[00132]), Bowden also teaches placing the sheet with the damage path on a support substrate for pulling vacuum in the cavity and promoting the separation of the glass portion (figure 12, [00148]). The support substrate used for forming the damage path appears to be different from the support substrate for separating the glass portion, as different passages are labelled, i.e. 112 vs 104 (figures 5 and 12).  This suggests the damage path is formed in the sheet before contacting the surface with the open ended pressure assembly.  Comstock, II also teaches forming a damage path in a transparent glass sheet ([0072]) before applying a pressure to the glass sheet for separation of the portion of the glass sheet ([0073]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the damage path in sheet before contacting the first surface of the sheet with the open ended pressure assembly as it is necessary for a contour line to be define so as to allow separation of the portion. 
Both Bowden and Comstock, II further teach the damage path is a contour comprising a plurality of defects in the sheet and forming the contour comprises directing a pulsed laser beam oriented along a beam pathway and output by a beam source into the sheet such that a portion of the pulsed laser beam directed into the sheet comprises a pulsed laser beam focal line and generates an induced absorption within the sheet, the induced absorption producing a defect within the sheet (Bowden:[0100]-[0101], figure 2; Comstock: [0068], [0071]). Both Bowden and Comstock, II also teach translating the pulsed laser beam and the sheet relative to each other along a contour line (B:[00136] and [0146]; C:[0072], respectively), thereby laser forming defects along the contour line within the sheet ([00132]).
Regarding claim 10, Bowden teaches the pulsed laser beam traverse a collimating lens, which is considered an aspheric optical element, before irradiating the sheet (figure 1, [00112]). Comstock, II also teaches directing a pulsed laser beam into the glass sheet, wherein the pulsed laser beam traverses an aspheric optical element before irradiating the sheet ([0015]).
Regarding claim 11, Comstock, II further teaches the pulsed laser beam focal line comprises a Rayleigh range ZR that is greater than 
    PNG
    media_image1.png
    52
    64
    media_image1.png
    Greyscale
  where FD has a value of  10 or greater ([0111]). Comstock teaches such a beam provides for induced absorption in the transparent glass sheet, thereby producing the desired defect lines ([0023]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar pulsed laser beam focal line in the process of Bowden, as Comstock, II teaches such a laser beam predictably provides for the successful formation of defect lines in the glass sheet. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (WO 2017/192835) as applied to claim 1 above, and further in view of Henn et al. (5,143,196). Bowden teaches the damage path is a first damage path  and the glass sheet further comprises a second damage path (i.e. multiple 12’s and 14’s, [0006], [00133], [00150], figures 6 and 13). As mentioned in claim 1, Bowden teaches removing gas from the shell cavity to reduce a cavity pressure in the shell cavity, thereby applying stress to the damage path to separate a portion of the transparent mother sheet along the plurality of damage paths ([00131], [00148], figures 12-13). However, Bowden doesn’t specify a membrane skirt. Henn teaches contacting a surface of a glass sheet with an open ended pressure assembly comprising a pressure vessel shell, thereby forming a shell cavity, and removing gas from the shell cavity to reduce a cavity pressure in the shell cavity (col. 4 lines 3-7). Henn further teaches the open ended pressure assembly further comprises a membrane skirt (seal 50) coupled to an end surface of the pressure vessel shell. Henn teaches seal comprises an elastic layer coated on the pressure vessel and comprises an outer edge and a plurality of interior holes, each interior hole comprising a hole perimeter (52). Since the membrane skirt is a coated elastic layer, it is deemed removably engaged with the pressure vessel shell. Henn teaches the membrane skirt (seal) assist in ensuring a negative pressure in the shell cavity (col. 5 lines 25-36, 53-57, figure 3).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar membrane skirt on the end of the pressure vessel shell so as to provide for an airtight seal around the openings and ensure a negative pressure in the shell cavity. Arrangement of the membrane skirt on the pressure vessel shell of Bowden would provide for each of the damage paths (14’s) to circumscribe the hole perimeter of an interior hole of the membrane skirt, when contacting the glass sheet.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (WO 2017/192835) as applied to claim 1 above, and further in view of Hackert et al. (2018/0057390). Bowden doesn’t specify a break resistance of the damage path. Hackert teaches forming a damage path in a glass sheet. using a pulsed laser beam focal line and generating an induced absorption within the sheet, the induced absorption producing a defect within the sheet (abstract). Hackert further teaches the damage path comprises a break resistance of 20 MPa or less  ([0107]). Hackert teaches having a low break resistance allows for easier separation of the glass portion. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a similar break resistance of 20 MPa or less in the process of Bowden to allow for easier separation of the glass portion, as taught by Hackert. Furthermore, since the damage path of Bowden is a closed path, i.e. circular, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provide for a break resistance that is a directionally homogeneous break resistance so as to allow even and uniform separation along the entire damage path, which is circular. 
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (WO 2017/192835) in view of Henn et al. (5,143,196). Bowden teaches a method for separating a transparent mother sheet, the method comprising laser forming a contour of defects in the sheet ([0005]-[0006], [0084]), contacting a first surface of the transparent mother sheet with an open ended pressure assembly comprising a pressure vessel shell, thereby forming a shell cavity 110 defined by the first surface of the transparent mother sheet and the pressure vessel shell ([0016]-[0018]).  Bowden also teaches the pressure vessel comprises an outer surface (i.e. 108), an inner surface (i.e. near 110), an end surface (i.e.106), and a fluid removal outlet extending from the outer surface to the inner surface (figures 10-12, [00130]). Bowden further teaches removing gas from the shell cavity through a fluid removal outlet 104 extending through the pressure vessel shell to reduce a cavity pressure in the shell cavity, thereby applying stress to the damage path to separate a portion of the transparent mother sheet along the damage path ([00131], [00148], figure 12). However, Bowden doesn’t specify a membrane skirt. Henn teaches contacting a surface of a glass sheet with an open ended pressure assembly comprising a pressure vessel shell, thereby forming a shell cavity, and removing gas from the shell cavity to reduce a cavity pressure in the shell cavity (col. 4 lines 3-7). Henn further teaches the open ended pressure assembly further comprises a membrane skirt (seal 50) coupled to an end surface of the pressure vessel shell. Henn teaches seal comprises an elastic layer coated on the pressure vessel and comprises an outer edge and a plurality of interior holes, each interior hole comprising a hole perimeter (52). Henn teaches the membrane skirt (seal) assist in ensuring a negative pressure in the shell cavity (col. 5 lines 25-36, 53-57, figure 3).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar membrane skirt on the end of the pressure vessel shell so as to provide for an airtight seal around the openings and ensure a negative pressure in the shell cavity. 
Regarding claim 19, Bowden further suggests crack propagation along the contour of defects initiates at multiple locations along the contour of defects, i.e. at each of the defect lines ([00115], [00116]).
Regarding claim 20, Bowden teaches applying a vacuum to separate the glass portion from the sheet ([00148]). Although a separation time of less than 1 second is not specified, it would appear the separation would be instantaneous, as soon as the vacuum is applied, since a continuous separation line has be formed along the contour line ([0147]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the separation of the glass portion to require less than 1 second, as separation occurs as soon as the negative pressure is applied.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden et al. (WO 2017/192835) and Henn et al. (5,143,196) as applied to claim 1 above, and further in view of Comstock, II et al. (2018/0062342). Bowden further teaches directing a pulsed laser beam oriented along a beam pathway and output by a beam source into the sheet such that a portion of the pulsed laser beam directed into the sheet comprises a pulsed laser beam focal line and generates an induced absorption within the sheet, the induced absorption producing a defect within the sheet ([0100]-[0101], figure 2). Bowden further teaches translating the pulsed laser beam and the sheet relative to each other along a contour line ([00136], [0146]), thereby laser forming defects along the contour line within the sheet ([00132]). However, Bowden is silent regarding a Rayleigh range for the pulsed laser beam focal line. Comstock, II teaches forming a damage path in a transparent glass sheet ([0072]) before applying a pressure to the glass sheet for separation of the portion of the glass sheet ([0073]). Comstock, II also teaches the damage path is a contour comprising a plurality of defects in the sheet and forming the contour comprises directing a pulsed laser beam oriented along a beam pathway and output by a beam source into the sheet such that a portion of the pulsed laser beam directed into the sheet comprises a pulsed laser beam focal line and generates an induced absorption within the sheet, the induced absorption producing a defect within the sheet ([0068], [0071]).  Comstock, II further teaches the pulsed laser beam focal line comprises a Rayleigh range ZR that is greater than 
    PNG
    media_image1.png
    52
    64
    media_image1.png
    Greyscale
  where FD ha value of 10 or greater ([0111]). Comstock teaches such a beam provides for induced absorption in the transparent glass sheet, thereby producing the desired defect lines ([0023]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar pulsed laser beam focal line in the process of Bowden, as Comstock, II teaches such a laser beam predictably provides for the successful formation of defect lines in the glass sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741